Appeal from an order of the Supreme Court, Albany county, made and entered on the 19th day of October, 1936, which denies the application of petitioner for an order authorizing and directing the Secretary of State to receive and file in his office as of October 6, 1936, ten pages of signatures of the independent nominating petition of the “ Union Party.” The purpose of the application was to procure the addition to the independent nominating petition of the “ Union Party ” of eighty-nine signatures of voters residing in Putnam county, and to cause the Secretary of State to accept and file nunc pro tunc, as of October 6, 1936, these additional signatures with the same force and effect as though they had been filed at the time prescribed by the statute. Before the application was made the time provided by the Election Law for the filing of such petition had expired. It is charged in the petition, and in the accompanying affidavit, in substance, that the officials of said party were by fraud tricked and betrayed into intrusting a specified individual, but one of their own choosing, with the duty of procuring valid signatures on said nominating petition in Putnam county. That said person was faithless to his trust, and produced certain sheets, to be filed as a part of said petition, which purported to bear the requisite valid signatures. After filing the original petition with the Secretary of State, and after the time had expired for filing nominating petitions, it was discovered by members of petitioner’s party that said additional pages contained forged signatures, and it is conceded that the petition does not contain sufficient valid signatures for the county of Putnam, as required by section 137 of the Election Law. The record fails to show that the condition complained of was caused by any fraud, mistake or other act of a public official, or by the culpable interference or obstruction of any opposing party. Order unanimously affirmed. Present — Rhodes, Acting P. J., MeNam.ee, Crapser, Bliss and Heffernan, JJ. [See post, p. 938.]